Citation Nr: 1501359	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA files reveals that, aside from a September 2014 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The claims for service connection for a bilateral foot disorder and, pursuant to adjudication herein, the reopened claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in July 1986, the RO denied service connection for bilateral hearing loss.

2.  In a final rating decision dated in April 2010 and issued in May 2010, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence added to the record since the April 2010 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The July 1986 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 4005(c) (1982) [U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) [2014].

2.  The May 2010 rating decision that determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [2014].  

3.   New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for bilateral hearing loss was originally denied in a July 1986 rating decision.  At the time of this decision, the RO considered the Veteran's service treatment records, reports from a June 1986 VA examination, VA treatment records, and the Veteran's statements.  It was noted that the Veteran's service treatment records reflected that a physician indicated a high frequency sensorineural hearing loss, likely a reference to the fact that an April 1976 report of medical history noted "significant" hearing loss in the higher frequencies in the left ear.  However, there was no mention of any disabilities at an August 1976 service examination.  The RO further noted that the VA examination showed that the Veteran had a hearing loss of the right ear and VA treatment records revealed a right exploratory tympanotomy with placement of partial ossicular replacement prosthesis.  The RO denied service connection for hearing loss on the basis that such was not shown on the 1976 examination.  

In July 1986, the Veteran was advised of the decision and his appellate rights.  Further, while he filed a notice of disagreement in August 1986 and a statement of the case was issued in September 1986, he did not perfect his appeal.  Furthermore, no new and material evidence was received within the applicable appellate period following the July 1986 rating decision.  Therefore, such is final.  38 U.S.C. § 4005(c) (1982) [U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) [2014].

Thereafter, an April 2010 rating decision, of which the Veteran was notified in May 2010, determined that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss.  In addition to the evidence considered in the July 1986 rating decision, the RO further considered records from the Social Security Administration and VA outpatient treatment records dated in 2009 and 2010.  However, none of these reports reflected relevant treatment.  As such, the RO found that none of the additional evidence raised a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Therefore, the Veteran's claim was not reopened.  In May 2010, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision, and new and material evidence was not received within one year.  Therefore, the May 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [2014].    

The evidence received since the May 2010 rating decision includes VA outpatient clinical records dated in 1986 reflecting treatment for bilateral hearing loss.  Also of record are reports from May 2012 VA audiometric testing demonstrating current hearing loss disability as defined by VA regulation at 38 C.F.R. § 3.385.  Such evidence, while not conclusive as to the matter, raises a reasonable probability of substantiating the claim for service connection for bilateral hearing loss in light of the bases of the prior denials.  Moreover, the current assertions by the Veteran contain greater detail than those previously submitted, and are not entirely cumulative of statements of record at the time of the prior final decision; as such, they represent new evidence.  As the credibility of the assertions must be presumed, such statements raise a reasonable probability of substantiating the claim. Justus, supra.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 C.F.R. 
§ 3.156(a); Shade, supra.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for the bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral foot disorder so that he is afforded every possible consideration.  In addition, prior to rendering a decision on the merits, the Board also finds that additional development is necessary to decide the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's representative has found the negative nexus opinion following the July 2010 VA examination addressing the Veteran's claim for service connection for a bilateral foot disorder to be inadequate essentially because it was solely based on a determination of insufficient in-service evidence of a foot disorder, and did not consider the Veteran's assertions of foot problems from service to the present time.  The Board agrees with this contention, and finds that the opinion following the July 2010 VA examination is inadequate to decide the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  In light of the inadequacy of the July 2010 opinion, the Board will direct the AOJ to obtain a clarifying opinion from the VA examiner who conducted the July 2010 VA examination or a suitable substitute.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)

The Veteran's representative has also asserted that the negative nexus opinion following the May 2012 VA examination addressing the claim for service connection for hearing loss is also inadequate essentially because it relies on a finding of insufficient in-service documentation of hearing loss.  The Court has specifically found that the lack of evidence of hearing loss as defined by regulation during service is not fatal to a claim for service connection of hearing loss.  Hensley, supra.  In short, therefore, the Board will direct the AOJ to obtain a clarifying opinion from the VA examiner who conducted the May 2012 VA examination or a suitable substitute.  Dalton, Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the July 2010 VA examination addressing the claim for service connection for a bilateral foot disability.  Based on review of the evidence contained therein, the clinician should identify all current foot disorders and offer an opinion as to whether it is at least as likely as not that any foot  disorder found to be present is related to military service.  In offering such opinion, the clinician should specifically consider all statements regarding the onset and continuity of relevant foot disability, and not limit the rationale for a negative opinion solely to a determination of a lack of sufficient evidence of relevant in-service foot disability. 

The rationale for any opinion offered should be provided.
  
2.  The record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the May 2012 VA examination addressing the claim for service connection for a bilateral hearing loss.  Based on review of the evidence contained therein, the clinician should offer an opinion as to whether it is at least as likely as not that current bilateral hearing loss is related to military service.  In offering such opinion, the examiner should specifically consider all statements regarding the onset and continuity of hearing loss, and not limit the rationale for a negative opinion solely to a determination of a lack of sufficient evidence of hearing loss in service, to include as defined by 38 C.F.R. § 3.385.   

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


